DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 24 September 2021.  Claims 1, 6, 7, 8, 15, and 17 have been amended.  Claims 1 through 20 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 6, 7, 8, 15, and 17 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection as necessitated by amendment.  See detailed rejection below. 
Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. Applicant asserts that independent claim 1 recites features that cannot be practically performed in the human mind, and therefore claim 1 is not directed to an abstract idea because the claim, as amended, requires a device to train and use a set of machine learning models to provide a predicted outcome.  Examiner respectfully disagrees. Under the 2019 Paten t Eligibility Guidelines, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea.  Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The recitation of machine learning in claim 1 fails to specify 
Applicant additionally asserts that independent claim 1, as amended, recites several features beyond those of the alleged abstract idea that integrate the alleged abstract idea into a practical application that goes beyond generally linking the abstract idea to a technological environment.  Applicant further asserts that the specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the functioning of the computer.  Examiner respectfully disagrees.  To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a particular machine (see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(e)). See 2019 Revised Guidance.  The claims are directed to the abstract idea of using a computer to determine and communicate purchase order/requisition opportunities or vendor selection, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 through 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 recite the limitation “fulfilling an electronic order for the item, and sending, to a system associated with the appropriate supplier, a message to place an the electronic order for [[an]] the item.”  There is insufficient antecedent basis for this limitation in the claim. Claims 2 through 7 are dependent from claim 1 and therefore inherit all of the deficiencies of claim 1.  Claims 9 through 14 depend from claim 8 and therefore inherit all of the deficiencies of claim 8. Claims 16 through 20 depend from claim 15 and therefore inherit all of the deficiencies of claim 15. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1 through 20 are rejected under 35. U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, independent claim 8 recites a device, and independent claim 15 recites a product for a machine-learning based procurement analysis platform for processing and analyzing data.  
 Taking claim 1 as representative, claim 1 recites at least the following limitations: training models to generate a trained set of models that provide a predicted outcome related to categorizing past invoices, past requisitions, or past projects; identifying a set of possible past suppliers; identifying similar past projects; receiving additional data including additional invoice data, additional requisition data, or additional project data; processing the additional data to generate pre-processed data; processing the pre-processed data to generate modified pre-processed data; processing the modified pre-processed data to generate further modified pre-processed data; processing using the trained models, the further modified pre-processed[ed] data to generate a unique predicted outcome related to categorizing each of the multiple invoice, each of the multiple requisitions, or each of the multiple projects into one or more categories; identifying a set of possible suppliers or identifying a set of similar projects; performing one or more actions including: performing one or both of a rationalization analysis or a recommendation analysis, determining an appropriate supplier for fulfilling an electronic order for [an] item; and sending the electronic order for the item.  
The limitations for training models, categorizing data, identifying past suppliers and similar projects, processing data, identifying a set of possible suppliers, identifying a set of similar performing one or more actions, performing rationalization or recommendation analysis, determining an appropriate supplier and processing an order under its broadest reasonable interpretation covers performance of the limitation in the mind (identifying, categorizing, and manipulating data using observations, evaluations, judgments, and opinions), but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering and analyzing data to categorize invoice, requisition, or project data; or identify a set of possible suppliers; or identify a set of similar projects could be performed by a project manager or procurement officer applying mental observations, evaluations, judgments, and opinions to achieve a desired result. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  The claims are additionally directed to the fundamental economic practices (purchase order/requisition processing)  grouping of abstract ideas because the claims recite limitations for entering a commercial transaction. 
The steps for receiving additional data and sending the electronic order amount to data gathering and transmission which are considered insignificant extra-solution activity (See MPEP 2106.05(g)).  The step for performing one or more actions is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the abstract idea.  Additionally, the computer and machine learning algorithm recitations do not necessarily restrict the claim from 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s Procurement analysis platform 330 includes one or more devices capable of receiving, generating, storing, processing, and/or providing data described herein. For example, procurement analysis platform 330 may include a cloud server or a group of cloud servers. In some implementations, procurement analysis platform 330 may be designed to be modular such that certain software components can be swapped in or out depending on a particular need. As such, procurement analysis platform 330 may be easily and/or quickly reconfigured for different uses. … As shown, cloud computing environment 332 may include a group of computing resources 334 (referred to collectively as "computing resources 334" and individually as "computing resource 334"). Computing resource 334 includes one or more personal computers, workstation computers, server devices, or another type of computation and/or communication device. ” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (See MPEP 2106.05(d)). Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  The presence of machine learning algorithm and computer limitations do not necessarily make the claim rooted in computer technology.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 1 is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Claim 1 recites the additional element of a “device,” however this additional element is not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server of paragraphs [0074-0078] of the Specification, and the claim does not move beyond a general link of the use of an abstract idea to the particular technological environment described in the Specification. Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea using generic computing components without transforming the underlying abstract idea into patent eligible subject matter. 
The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The recitation of machine learning in claim 1 fails to specify the type of machine learning algorithm applied and fails to recite limitations showing that the machine learning model is iteratively trained such that the model itself is 
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: determining a set of scores; generating, based on the set of scores, a set of recommendations; the set of machine learning models includes at least one or a gradient boosting machine learning model, or a generalized linear model; generating a report and outputting the report for display; determining the appropriate suppler based on a respective score output from the set of machine learning models, and sending an electronic order based on determining the appropriate supplier; sending information that identifies a delivery location for the item; feature extraction engine use of at least one of a normalization technique, a tokenization technique, a text-based numeric features modeling technique, or a latent feature modeling technique; the transformation engine use of at least one of a weak classifier technique, or a dimensionality reduction technique; the feature extraction engine to identify a subset of the data to be analyzed based on a set of terms included in the data; the feature extraction engine to normalize, after identifying the subset of the data, the subset of the data to a set of pre-determined terms by mapping the set of terms to the set of pre-determined terms; the transformation engine to classify the data into one or more classifications after processing the data using the feature extraction  The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  
The analysis above applies to all statutory categories of invention. Accordingly, independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.  Therefore claims 1 through 20 are ineligible.  

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 8, 9, 10 through 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Kolb et al. (US 2018/0130019), and in further view of Grecco et al. (WO 2002/007008).
Regarding Amended Claim 1, Hoover et al. discloses a method, comprising: training, by a device, a set of machine learning models to generate a trained set of machine learning models that provides a predicted outcome relating to at least one of: (Embodiments of the present application are directed to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products for to generate a classifier, according to an embodiment.  Hoover et al. [para. 0011; Fig. 3]. … According to embodiments, advanced techniques, including data mining and data transformation techniques, are used to generate accurate training sets for machine learning operations using data objects provided by multiple data sources.  … The ensemble classifier is generated from multiple machine learning functions, and may produce more accurate predictions than using a classifier generated from a single machine learning function.  Hoover et al. [para. 0025-0026, 0028-0029]): 
categorizing past invoices associated with past invoice data, past requisitions associated with past requisition data, or past projects associated with past project data into one or more of multiple categories associated with operations of an organization, identifying a set of possible past suppliers for the past requisitions or for the past projects, or identifying similar past projects of the past projects; (By way of example, whereby the data object is a document, the document may be classified into a category … the data object may be procurement data used for procuring items, services, etc.  … Each of the labels for the data objects can indicate whether the respective data object is classified under a particular category. Labels may be manually generated, may be specified in historic data, or may be generated automatically.  Hoover et al. [para. 0028-0029]. … if the classifier is successful at predicting the target variable, the training and test sets are combined and the classifier is run again on the entire population of vendors
Hoover et al. fails to explicitly recite identifying similar past projects of the past projects.  Kolb et al. discloses categorizing past projects associated with past project data into one or more of multiple categories associated with operations of an organization, identifying a set of possible past suppliers for the past requisitions or for the past projects, or identifying similar past projects of the past projects. (The method may create the service model using machine learning, trained on a set of project nodes tagged with service features. Kolb et al. [para. 0022, 0028]. … method comprising providing a graph database comprising interconnected nodes representing vendors, projects performed by the vendors and employees of the vendors; … a processor identifying a plurality of vendors from the database that satisfy the search query; … the processor ranking the identified vendors based on the saved projects or employees connected to the identified vendors.  Kolb et al. [para. 0036]. …  The system uses the connections to make recommendations, search objects, facilitate user-discover of objects, rank vendors, and group objects.  Kolb et al. [para. 0057]. … The Linking Module may also use unsupervised machine learning to cluster or classify the corpus of projects … identifies a set of projects that are in a cluster, class or are sufficiently similar to each other for further comparison. Kolb et al. [para., 0086-0091, 0111, 0115-0116]).  It would have been obvious to one of ordinary skill in the art of project management before the effective filing date of the claimed invention to modify the categorization step of Hoover et al. to include identifying similar past projects of the past project 
Hoover et al. fails to explicitly disclose receiving, by the device and based on the training, additional data including at least one of: additional invoice data related to multiple invoices associated with the organization, additional requisition data related to multiple requisitions associated with the organization, or additional project data related to multiple projects associated with the organization.   (At 1001, a historic dataset is generated for use to create the supplier risk model. For example, supplier names are extracted from approximately six years of historical procurement data. Those suppliers are matched against information from multiple data sources to collect additional information about the suppliers, including demographic information, and include the additional information in the historic data set.  Hoover et al. [para. 0113]);
processing, by the device and using a pre-processing technique that includes at least one of an image processing technique or a text processing technique, the -2-PATENTU.S. Patent Application No. 16/290,396Attorney Docket No. 0095-0524additional data to generate pre-processed data; (In accordance with an eighth aspect of the invention there is provided a computer-implemented method of grouping content items comprising: providing a database of project nodes, which objects comprise text or images representing a project; a processor identifying a set of candidate projects to compare; the processor performing feature extraction from the text or images of candidate projects.  Kolb et al. [para. 0044]. …  Pre-processing of an image is done to extract features of identifiable objects or their properties. … The extracted features may be compared by Compare algorithm 48, preferably with the help of a Service Model 16 that has machine-learned to map and compute similarities of features.  Kolb et al. [para. 0088-0091; Fig. 4]).    It would have been obvious to one of ordinary skill in the art of project management before the using a pre-processing technique that includes at least one of an image processing technique or a text processing technique, the -2-PATENTU.S. Patent Application No. 16/290,396Attorney Docket No. 0095-0524additional data to generate pre-processed data as taught by Kolb et al. in order to create the service model using machine learning, trained on a set of project nodes tagged with service features.  Kolb et al. [para. 0022].
processing, by the device and using a feature extraction engine to identify features of the pre-processed data, the pre- processed data to generate modified pre-processed data including data identifying the features; (The method may determine and add tags to the created edge based on features extracted from the project node.  Kolb et al. [para. 0039].  … a clustering technique with feature engineering and text pre-processing may be used to cluster project nodes based on the features and attributes.  Kolb et al. [para. 0093]).  It would have been obvious to one of ordinary skill in the art of project management before the effective filing date of the claimed invention to modify the data processing step of Hoover et al. to include processing, by the device and using a feature extraction engine to identify features of the pre-processed data, the pre- processed data to generate modified pre-processed data including data identifying the features as taught by Kolb et al. in order to create the service model using machine learning, trained on a set of project nodes tagged with service features.  Kolb et al. [para. 0022].
 processing, by the device and using a transformation engine to reduce a size of the modified pre-processed data, the modified pre-processed data to generate further modified pre-processed data that is a smaller size than the modified pre-processed data;  (According to ata transformation techniques, are used to generate accurate training sets for machine learning operations using data objects provided by multiple data sources.  Hoover et al. [para. 0025]. … Data objects may be further filtered and transformed, and factor analysis may be performed. Hoover et al. [para. 0042]);
processing, by the device and using the trained set of machine learning models, the further modified pre-process data to generate a unique predicted outcome relating to at least one of: categorizing each of the multiple invoices each of the multiple requisitions or each of the multiple projects into the one or more of the multiple categories associated with the operations of the organization, identifying a set of possible suppliers for each of the multiple requisitions or each of the multiple projects or-3-PATENTU.S. Patent Application No. 16/290,396Attorney Docket No. 0095-0524 identifying a set of similar projects for each of the multiple projects; (a training set of the training sets 103 is generated to train a classifier of the classifiers 106 to classify vendors as “high-risk” or not. …  Each data object may be comprised of multiple variables describing the vendors. Hoover et al.  [para. 0032].  … The characteristics and their relationships can be quantified to generate classifiers for evaluating and grading bids for each procurement in order to identify one or more bids to accept for the procurement. Hoover et al. [para.  0059, 0068]. … Similar to the item risk and price risk reports, the system 501 may generate a supplier score hyperlink to access supplier risk reports and recommendations for actions that could change the workflow for the procurement specialist. Hoover et al. [para. 0145]). 
While Hoover et al. discloses determining vendors for procurement bids and recommending actions for the procurement specialists and Kolb et al. discloses recommending vendors performing, by the device and based on the predicted outcome, one or more actions, including: performing one or both of a rationalization analysis or a recommendation analysis for one or more possible suppliers, of the set of possible suppliers, determining, based on performing the one or both of the rationalization analysis or the recommendation analysis, an appropriate supplier, of the one or more possible suppliers, for fulfilling an electronic order for the item. (... at 1804, bids are received and evaluated, including evaluating bids for high-risk procurements, and evaluating bids to award a contract to one of the bidders at 1805.  Hoover et al. [para. 0140]).   Grecco et al. additionally discloses this limitation. (The vendor evaluation and identification module may then automatically select the highest ranked vendor or provide the user with a list for selection. Once a vendor is identified, the order may be placed with the vendor as described above.  Grecco et al. [page 19, lines 19-28; page 20, lines 1- 26; page 21, lines 14-17; Fig. 2, 8]).  It would have been obvious to one of ordinary skill in the art of procurement or project management before the effective filing date of the claimed invention to modify the recommendation steps of Hoover et al. and Kolb et al. combined to include determining a supplier to fulfill an electric order as taught by Grecco et al. to provide the framework for automating a requisition process.  Grecco et al. [page 3, lines 8-10]. 
and sending, to a system associated with the appropriate supplier, an the electronic order for the item. Grecco et al. discloses this limitation. (An order from step 118 (Figure 3) is forwarded at step 128 to a vendor of the ordered product. Of course, this could be the order is preferably transmitted electronically through the Internet to a vendor system 20 (Figure 1). Grecco et al. [page 16, lines 20-24; Fig. 1, 3]).  It would have been obvious to one of ordinary skill in the art of procurement or project management before the effective filing date of the claimed invention to modify the processing steps of Hoover et al. and Kolb et al. combined to include sending, to a system associated with the appropriate supplier, an the electronic order for the item as taught by Grecco et al. to provide the framework for automating a requisition process.  Grecco et al. [page 3, lines 8-10].
Regarding Claim 2, Hoover et al., Kolb et al. and Grecco et al. combined disclose a method, further comprising: determining a set of scores for each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects based on output from the set of machine learning models, wherein the set of scores indicates at least one of: the one or more of the multiple categories into which each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects are to be categorized, -4-PATENTU.S. Patent Application No. 16/290,396Attorney Docket No. 0095-0524the set of possible suppliers for each of the multiple requisitions or each of the multiple projects, or the set of similar projects for each of the multiple projects. (The output of the system 502 may include scoring models, including the classifiers 106, a high-risk file identifying high-risk procurements (e.g., high-risk vendors, high-risk items, high-risk services, etc.), a procurement score file identifying scores for procurements, and business intelligence metrics 503. Hoover et al. [para. 0061-0062].  … In “machine learning” or database mining activities, these rule based structures may be applied in a decision tree based approach. For example, these rules may be developed by the characteristics identifier module 611 using one or more of the characteristics described above. The rules may be developed according to a model building data set or one of the training sets 103, which may be received from one or more of the data sources 504 and then tested on one of the validation sets 105. The scoring model may be generated based on the rules, and the procurement risk analysis module 613 uses the scoring model to score procurements and identify high-risk procurements.  Hoover et al. [para. 0073-0074, 0083-0084, 0091, 0096]).
Regarding Claim 3, Hoover et al., Kolb et al. and Grecco et al. combined disclose a method, further comprising: generating, based on the set of scores, a set of recommendations related to at least one of: categorizing the multiple invoices, identifying the set of possible suppliers, identifying the set of similar projects, or performing the one or more actions. (The output of the system 502 may include scoring models, including the classifiers 106, a high-risk file identifying high-risk procurements (e.g., high-risk vendors, high-risk items, high-risk services, etc.), a procurement score file identifying scores for procurements, and business intelligence metrics 503.  Hoover et al. [para. 0061. … The scoring model may be generated based on the rules, and the procurement risk analysis module 613 uses the scoring model to score procurements and identify high-risk procurements.  Hoover et al. [para. 0073]. … at 1804, bids are received and evaluated, including evaluating bids for high-risk procurements, and evaluating bids to award a contract to one of the bidders at 1805. Hoover et al. [para. 0140; Fig. 18]).
Regarding Claim 4, Hoover et al., Kolb et al. and Grecco et al. combined disclose a method, wherein the set of machine learning models includes at least one of: a gradient boosting machine learning model, or a generalized linear model. (For example, machine learning regression, neural networks analysis, decision trees, data mining regression, gradient boosting, bootstrapping, and ensemble (a method that combines the predictions from the individual models) are techniques that can be used to build the scoring models, which can include the classifiers 106.  Hoover et al. [para. 0084]).
Regarding Claim 5, Hoover et al., Kolb et al. and Grecco et al. combined disclose a method, wherein performing the one or more actions further comprises: generating a report that includes information identifying at least one of: the one or more of the multiple categories, the set of possible suppliers, or the set of similar projects; and outputting, after generating the report, the report for display via a client device. (The output of the system 502 may include scoring models, including the classifiers 106, a high-risk file identifying high-risk procurements (e.g., high-risk vendors, high-risk items, high-risk services, etc.), a procurement score file identifying scores for procurements, and business intelligence metrics 503. Hoover et al. [para. 0061]. … The dashboard 614 may facilitate presenting information related to the bid evaluation. For example, the procurement risk analysis module 613 evaluates the received bids for a procurement based on the scoring models. Evaluation results and identification of high-risk bids may be presented via one or more user interfaces, such as dashboard displays, provided by the dashboard 614. For example, the dashboard 614 may generate a graphical user interface (GUI) presented on a computer screen. The computer screen may be a display provided as an input/output mechanism used in conjunction with system 100. The GUI may provide graphical illustrations of price risk, supplier risk and item risk for bids based on the evaluation of the bids. Hoover et al. various reports may be accessed to aid in the evaluation process.  Hoover et al. [para. 0140]).
Regarding Amended Claim 6, Hoover et al., Kolb et al. and Grecco et al. combined disclose a method, wherein determining the appropriate supplier is further based on a respective score associated with the set of possible suppliers, wherein the respective score is output from the set of machine learning models, and wherein sending the electronic order is based on determining the appropriate supplier. (The output of the system 502 may include scoring models, including the classifiers 106, a high-risk file identifying high-risk procurements (e.g., high-risk vendors, high-risk items, high-risk services, etc.), a procurement score file identifying scores for procurements, and business intelligence metrics 503. Hoover et al. [para. 0061].  … at 1804, bids are received and evaluated, including evaluating bids for high-risk procurements, and evaluating bids to award a contract to one of the bidders at 1805.  Hoover et al. [para. 0140]).
Regarding Amended Claim 8, Claim 8 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 8 is directed to a device, comprising one or more memories, and one or more processors, communicatively coupled to the one or more memories, which is taught by Hoover et al. at paragraph [0057]: “FIG. 4A illustrates an example of a computing hardware configuration for the system 100. Although not shown additional hardware components may be used for the system 100. One or more processors 401 may execute machine readable instructions 402 stored in a non-transitory computer readable medium 403 to perform the operations of system 100.”
Regarding Claim 9, Hoover et al., Kolb et al. and Grecco et al. combined disclose a device, wherein the feature extraction engine uses, to process the data, at least one of: a normalization technique, a tokenization technique, a text-based numeric features modeling technique, or a latent feature modeling technique. (the layer 601 receives data from the data sources 504, the procurement system 501 through APIs or other interfaces and may normalize the data for storage in data repository 603. Normalizing may include formatting according to predetermined schemas.  Hoover et al. [para. 0065]). 
Regarding Claim 10, Hoover et al., Kolb et al. and Grecco et al. combined disclose a device, wherein the transformation engine uses, to process the data, at least one of: a weak classifier technique, or a dimensionality reduction technique.  Per the specification at paragraph [0055], weak classifier and dimensionality reduction techniques are defined as “In some implementations, the transformation engine may use a weak classifier technique (e.g., where subsets of the data are grouped together based on weak classifiers), a dimensionality reduction technique (e.g., where random variables in the data are reduced through feature selection and feature extraction), and/or the like.”  Hoover et al. discloses this limitation.  (The data objects may be provided from a training set of the training sets 103 if the classifier is being trained or a validation set of the validation sets 105 if being tested or from the data objects 107. Hardware 411, such as a processor of the processors 401, or a field programmable gate array, or other hardware executes one or more of the machine learning functions 104 to classify data objects in the buffer 410. For a support-vector classifier or a logistic regression classifier, weights for the classifier may be stored in the hardware 411.   Hoover et al. [para. 0057, 0127]. … machine learning functions 104 use the training sets 103 to train the classifiers 106. For example, logistic regression, neural networks analysis, decision trees, data mining regression, gradient boosting, bootstrapping, and ensemble (a method that combines the predictions from the individual models) are techniques that can be used to build the scoring models, which can include the classifiers 106. Hoover et al. [para. 0084]).  Kolb et al. additionally discloses a weak classifier technique. (The Linking Module compares the features and attributes of two candidate projects to calculate a likelihood of relatedness. Preferably attributes are weighted differently for each attribute type and text features are weighted by a technique such as TF-IDF. The Linking Module preferably requires that project-identifying data of two projects are similar in at least two features.  … The Module may calculate the likeliness of relatedness between projects proportional to the degree of feature matching, inverse to feature frequency, and proportional to the weight of an attribute type.  Kolb et al. [para. 0091-0092]). It would have been obvious to one of ordinary skill in the art of project management before the effective filing date of the claimed invention to modify the data processing step of Hoover et al. and Grecco et al. to include a weak classifier technique as taught by Kolb et al. in order to create the service model using machine learning, trained on a set of project nodes tagged with service features.  Kolb et al. [para. 0022].
Regarding Claim 11, Hoover et al., Kolb et al. and Grecco et al. combined disclose a device, wherein the one or more processors, when processing the data using the feature extraction engine, are to: identify a subset of the data to be analyzed based on a set of terms included in the data.  (The data may be further partitioned to create validation data sets 105, and to identify a subset of the partitioned data
Regarding Claim 12, Hoover et al., Kolb et al. and Grecco et al. combined disclose a device, wherein the one or more processors, when processing the data using the feature extraction engine, are to: -9-PATENTU.S. Patent Application No. 16/290,396Attorney Docket No. 0095-0524normalize, after identifying the subset of the data, the subset of the data to a set of pre- determined terms by mapping the set of terms to the set of pre-determined terms. (… the layer 601 may map received data to schemas of data structures, which may include tables in the data repository 603 based on determined types and fields. Then, the data may be stored in the tables in the data repository 603.  Hoover et al. [para. 0065]).
Regarding Claim 13, Hoover et al., Kolb et al. and Grecco et al. combined disclose a device, wherein the one or more processors, when processing the data using the transformation engine, are to: classify the data into one or more classifications after processing the data using the feature extraction engine, wherein the one or more classifications are associated with generalizing the data. (The data set processing subsystem 102 may perform data mining and data transformation techniques on data objects received from the data sources 101 to generate the training sets 103 to induce more accurate classifiers.   Hoover et al. [para. 0031-0032, 0042]. … The classifiers 106 of the system 100 may be executed by one or more of the processors 401 or other hardware. FIG. 4B shows an example of hardware for any of the classifiers 106. A buffer 410 holds data objects to be classified by the classifier. The data objects may be provided from a training set of the training sets 103 if the classifier is being trained or a validation set of the validation sets 105 if being tested or from the data objects 107.  Hoover et al. [para. 0050, 0057-0058, 0060]. … 
Regarding Amended Claim 15 and Claim 16, Claims 15 and 16 recite substantially similar limitations to those of claims 1 and 2 respectively, and are therefore rejected based upon a system architecture 600 of the system 502. The system 502 may be implemented as software (e.g., machine-executable instructions) stored on a non-transitory computer readable medium and executed by one or more processors. The architecture 600 may represent a software architecture that is implemented on computing hardware.
Regarding Claim 18, Hoover et al., Kolb et al. and Grecco et al. combined disclose a non-transitory computer readable medium, wherein the one or more instructions, that cause the one or more processors to process the data using the feature extraction engine, cause the one or more processors to: identify a subset of the data to be analyzed based on a set of terms identified in the data; and normalize, after identifying the subset of the data, the subset of the data to a set of pre- determined terms by mapping the terms to the set of pre-determined terms. (Normalizing may include formatting according to predetermined schemas. … the layer 601 may map received data to schemas of data structures, which may include tables in the data repository 603 based on determined types and fields. Then, the data may be stored in the tables in the data repository 603.  Hoover et al. [para. 0065]).
Regarding Claim 20, Hoover et al., Kolb et al. and Grecco et al. combined disclose a non-transitory computer readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive the set of machine learning models from a server device prior to processing the data using the set of machine learning models.   (The training set is input to one or more of the machine learning functions 104 to train a classifier at 311.  Hoover et al. [para. 0005, 0029, 0056]. … The computer system 700 may represent a server that runs the system 100/502 or the computer system 700 may comprise one of multiple distributed servers.  Hoover et al. [para. 0076]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Kolb et al. (US 2018/0130019), and in further view of Grecco et al. (WO 2002/007008) and Cooper (US 2018/0356823).
Regarding Amended Claim 7, Hoover et al., Kolb et al. and Grecco et al. combined fail to explicitly disclose the method, wherein performing the one or more actions further comprises: sending, to a vehicle associated with delivering the item, information that identifies a delivery location for the item. Cooper discloses this limitation.  (Various embodiments are directed to systems and methods for establishing autonomous delivery vehicle routes.  Cooper [para. 0003-0004].  …  a serviceable point, serviceable point addresses… may be any identifiable location, such as one or more addresses, lockers, access points, delivery locations.  Cooper [para. 0089]. … Once various shipments/items to be delivered by a particular manual delivery vehicle have been assigned for autonomous delivery and/or manual delivery, the mapping computing entity establishes a final delivery route … and launch locations for one or more autonomous vehicles 140 to deliver shipments/items. In certain embodiments, the final delivery route … may be transmitted to an onboard computing entity for the manual delivery vehicle.  Cooper [para. 0171].  It .

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Kolb et al. (US 2018/0130019), and in further view of Grecco et al. (WO 2002/007008) and Gebremariam et al. (US 10,025,813).
Regarding Claim 14, Hoover et al., Kolb et al. and Grecco et al. combined fail to explicitly disclose a device, wherein the one or more processors, when processing the data using the transformation engine, are to: process the data using a hash function after processing the data using the feature extraction engine, wherein the hash function is associated with compressing the data. Gebremariam et al. discloses these limitations. (FIG. 20 depicts a flow diagram illustrating examples of operations performed by the user device of FIG. 2 in support of high-cardinality (high-C) data transformation. Gebremariam et al. [col. 3, lines 35-39].  …  The user can specify multiple, connected transformation phases per high-C transformation flow in a user configurable order. These transformation phases include a mapping method, a hash phase, and/or a cluster phase. Any one of these phases may be included or excluded in a particular transformation flow.  Gebremariam et al. [col. 42, lines 5-12]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation 
Regarding Claim 19, Hoover et al., Kolb et al. and Grecco et al. combined disclose a non-transitory computer readable medium, wherein the one or more instructions, that cause the one or more processors to process the data using the transformation engine, cause the one or more processors to: classify the data into one or more classifications after processing the data using the feature extraction engine, - 14 -PATENTU.S. Patent Application No. 16/290,396Attorney Docket No. 0095-0524wherein the one or more classifications are associated with generalizing the data; (The machine learning algorithm examines the input training set, and the computer ‘learns’ or generates a classifier, which is able to classify a new document or another data object under one or more categories. In other words, the machine learns to predict whether a document or another type of data object, usually provided in the form of a vector of predetermined attributes describing the document or data object, belongs to a category. When a classifier is being trained, classifier parameters for classifying objects are determined by examining data objects in the training set that have been assigned labels indicating to which category each object in the training set belongs.  Hoover et al. [para. 0005]. … The data set processing subsystem 102 generates data sets, such as training sets 103 and validation sets 105. Hoover et al. [para. 0029]. … cluster analyses is performed to determine the association of each variable against the supplier being evaluated as well as a level of multicollinearity amongst the variables. Through a number of model iterations, a set of variables are selected which not only minimize multicollinearity, but are also able to accurately distinguish which suppliers are 
However, the combined references fail to explicitly disclose instructions to process, in association with classifying the data, the data using a hash function, wherein the hash function is associated with compressing the data.  Gebremariam et al. discloses these limitations. FIG. 20 depicts a flow diagram illustrating examples of operations performed by the user device of FIG. 2 in support of high-cardinality (high-C) data transformation. Gebremariam et al. [col. 3, lines 35-39].  …  The user can specify multiple, connected transformation phases per high-C transformation flow in a user configurable order. These transformation phases include a mapping method, a hash phase, and/or a cluster phase. Any one of these phases may be included or excluded in a particular transformation flow.  Gebremariam et al. [col. 42, lines 5-12]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation steps of Hoover et al., Kolb et al., and Grecco et al. combined to include the hash function of Gebremariam et al. in order to provide analysis of distributed data and grouping of variables in support of analytics.  Gebremariam et al. [col. 1, lines 45-51].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Kolb et al. (US 2018/0130019), and in further view of Grecco et al. (WO 2002/007008) and Quadracci et al. (US 2013/0030852).
Regarding Amended Claim 17, Hoover et al., Kolb et al. and Grecco et al. combined disclose a non-transitory computer readable medium, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform an analysis, different from the one or both of the rationalization analysis or the recommendation analysis, related to the multiple invoices, (For example, an automated workflow executed by the system 501 includes performance of steps for solicitation, evaluation and contract awarding, such as shown at 2110 in FIG. 21.  Hoover et al. [para. 0150; Fig. 18, 21]).  Hoover et al. discloses that messages may be sent to the device of an individual associated with a project (Hoover et al. [para. 0069, 0075]), but the combined references fail to explicitly disclose instructions to send a second message to a device associated with an individual associated with a project of the multiple projects, wherein the second message includes information that identifies the set of similar projects.  Quadracci discloses this limitation.  (… second report generator 125 may be configured to generate second report 150 identifying number of clusters 134 that includes data entities for projects in projects 106 that are related.  Quadracci [para. 0070, 0094; Fig. 4-5]. … the different illustrative embodiments may use associative memory and entity analytics technology coupled with a custom user interface to enable portfolio managers to rapidly identify and group or "cluster" projects across one or more organizations that are similar. Quadracci [para. 0099].  … the associative memory may generate a list of projects related to the particular area of interest using the current query (operation 810), with the process terminating thereafter. In this illustrative example, the user may use the list of projects generated to identify which projects belong to a cluster corresponding to the particular area of interest.  Quadracci [para. 0162]).It would have been obvious to one of ordinary skill in the art of project management before the effective filing date of the claimed invention to modify the combined instructions executed by one or more processes disclosed by Hoover et al., Kolb et al., and Grecco et al. combined to include sending a list of similar projects and related project data as taught by Quadracci in order to provide a method and apparatus for managing information for projects stored in an associative memory.  Quadracci [para. 34].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Harris (US 2019/0266533) - the server computer trains a machine learning tool for normalizing supplier identifiers. For example, training datasets may be generated based on prior transactions that were already identified as being associated with specific suppliers, such as through manual verification. The server computer may train the machine learning network using the training datasets which include transaction data and supplier identifiers. 
Kasravi et al. (US 2013/0159346) - a system and method for combinatorial matching for a plurality of documents. Moreover, the physical manifestation of disclosed method may be observed in the compilations of books, journals, reports, and other document sources that may be required for a business purpose. Furthermore, many advantages and utilities are afforded by examples of the present invention. For example, in an RFP/RFI response in sales, a request for proposal (RFP) or request for 
Fehling et al. (US 2020/0233857) -  a model can be used to select appropriate categories for the prediction set of clusters. The model receives the training data which has been categorized by the base mapping operations and the high-value tagging. The training data is used to determine model parameters used for determining the category of a log or cluster based on associated data in the MDS. Once the model is trained and applied to the prediction set, it provides category predictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623